*568MEMORANDUM BX THE COURT.
This is a suit brought by the plaintiff to recover increased pay and allowances for exercising a command above that pertaining to his grade from August 27, 1917, to January 5,1918.
Fie relies upon the act of Congress approved April 26, 1898, 30 Stat. 365, which reads as follows:
“That in time of war every officer serving with troops operating against an enemy, who shall exercise, under an assignment in orders issued by competent authority, a command above that pertaining to his grade shall be entitled to receive the pay and allowances of the grade appropriate to the command so exercised.”
The plaintiff was a lieutenant colonel of the 314th Field Artillery, and was by orders issued by competent authority under assignment to command the 315th Field Artillery, and exercised said command from August 27, 1917, to January 5, 1918. These two regiments of Field Artillery were in the 80th Division of the National Army organized for the purpose of carrying on the war, which was then being waged *569between the United States and Germany. These regiments were organized and trained at Camp Lee, Virginia, and it was while they were being so organized and trained that the plaintiff rendered the service and exercised the command for which he is now claiming increased pay and allowances.
The troops which were being organized and trained at Camp Lee were assembled there for war purposes, and were necessarily operating against the enemy. They were there for no other purpose. Therefore the service rendered by the plaintiff was with troops operating against the enemy within the meaning of the statute. As was said in 22 Ops. Atty. Gen. 95—
“ Any troops assembled at camps in the United States for * * * war purposes can properly be considered as operating against an enemy although their * * * service is confined to the ordinary routine of camp life.”
The plaintiff is entitled to recover, and judgment will be rendered in his favor for $179.17.